Case 1:17-cv-00063-MAC-KFG Document 72 Filed 05/29/20 Page 1 of 2 PageID #: 220




  UNITED STATES DISTRICT COURT                                       EASTERN DISTRICT OF TEXAS


 JEREMY P. SPENCER,                                     §
                                                        §
                  Plaintiff,                            §
                                                        §
 versus                                                 §    CIVIL ACTION NO. 1:17-CV-63
                                                        §
 FNU AUGUST, et al.,                                    §
                                                        §
                  Defendants.                           §

                               MEMORANDUM OPINION AND ORDER

          Plaintiff, Jeremy P. Spencer, a former pre-trial detainee at the Jefferson County

 Correctional Facility, proceeding pro se and in forma pauperis, filed this civil rights complaint

 pursuant to 42 U.S.C. § 1983 against several defendants.

          The court referred this matter to the Honorable Keith Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends the Motion to Dismiss filed by defendant Esclovon be denied

 (docket entry no. 64).

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

 objections to the Report and Recommendation have been filed to date.1




 1
          Plaintiff received a copy of the Report and Recommendation on April 27, 2020 (docket entry no. 65).
Case 1:17-cv-00063-MAC-KFG Document 72 Filed 05/29/20 Page 2 of 2 PageID #: 221



                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

 and the report of the Magistrate Judge is ADOPTED.

        SIGNED at Beaumont, Texas, this 29th day of May, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                2
